Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "attachment means for mounting a transducer cartridge" (as set forth in lines 14-15 of claim 1) must be shown (e.g., by designating the two top screws in the top of the head shell (16) as the "attachment" feature or means and modifying the drawings and specification to include such an element and proper reference designator); otherwise, such a feature must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities:
(i) With regard to page 1 (line 9 of paragraph [0003]), the term "head,shells" should be replaced by the term "head shells".
  Appropriate correction is required.

Claim Objections
Claims 1, 3, and 6-8 are objected to because of the following informalities:  
(i) With regard to claim 1, the lines of the claim designated by letters a)-f) should each be indented. That is, lines 4, 5, 7, 9, 12, and 13 corresponding to the elements listed in letters a)-f), should each be indented.
As set forth in MPEP 608.01(m), "[w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(ii) While not required, in order to maintain customary claim format, the capitalized terms "Pivot", "Cam", "Carrying", "Cradle" and "A" (beginning in each of lines 4, 5, 9, 12 and 
(iii) With regard to claim 1 (line 7), the term "World" should be deleted since there is no antecedence for such a term in the specification and, moreover, such a term is not an art recognized term and adds nothing to the remaining term in which it modifies (i.e., "stationary cam means").
(iv) With regard to claim 3, in order to avoid improper antecedence, the claim should either be amended to depend from claim 2 (in lieu of claim 1), or the term "said longitudinal center line" (line 2 of claim 3) and the term "said clockwise rotated position" (line 3 of claim 3) should be changed to the terms "the longitudinal center line" and "a clockwise rotated position" respectively. 
(v) With regard to claim 6 (line 6), the term "said pivot" should be changed to the term "said pivot means" in order to maintain claim language consistency with preceding claim language.
(vi) With regard to claim 7, the claim should be amended to depend from claim 4 (in lieu of claim 5), since there is improper antecedence for the term "stylus path" (in lines 1-2 of claim 7) first introduced and defined in claim 4.
(vii) With regard to claim 7 (lines 2-3), the term "said transducer cartridge's cantilever/stylus assembly" should be changed to the term "said transducer cartridge" in order to maintain claim language consistency with preceding claim language.
(viii) With regard to claim 8, in order to avoid improper antecedence, the claim should either be amended to depend from claim 7 (in lieu of claim 6, assuming claim 7 is corrected as or the term "said radius" (line 1 of claim 8) should be changed to the terms "the radius  of said disk record". 

Allowable Subject Matter
 	Claims 1-8 are allowable in view of the prior art of record.
 	Complete Reasons for Allowance will accompany the subsequent Notice of Allowance if deemed necessary and/or appropriate at that time. 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to any rejection of the claims, each disclose aspects of the claimed invention, including references pertaining to record player transducer cartridge suspension mechanisms (e.g., see US 3,281,154, US 3,291,488, US3,404,895, US 4,121,836) and pivoting mechanisms installed at first ends on record player tone arms (e.g., see US 3,963,246, US4,722,080, US 8,576,687 B1).
However, none of the art cited discloses, teaches or suggest (alone or in combination, the emphasized elements of the allowed claims, as noted above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.